

integerlogo.jpg [integerlogo.jpg]
 
 
integernet.jpg [integernet.jpg]
 
2595 Dallas Parkway, Suite 310
 
Dallas, TX 75034
 
Joseph W. Dziedzic
President & Chief Executive Officer
+1 214.618.4945
Joseph.dziedzic@integer.net
 
 
 
 
 
 
 
 
 
 
 
 



December 5, 2017


John Harris






Dear John:


As you are aware, Integer has commenced a search for a person to fill the role
of president of the Cardio & Vascular product category. You have been serving as
the interim president of that product category since October of 2016, and you
have agreed to continue to serve in that role until June 2, 2018, if necessary.
In consideration of your willingness to do so, Integer is willing to make
certain adjustments to your compensation and conditions of employment.


I make reference to your employment agreement dated September 1, 2016 with Lake
Region Medical Limited. First, Section 2.1 of your employment agreement provides
that your annual base salary is to be reduced from €350,000 to €300,000
effective January 1, 2018. We agree that during the period that you continue to
serve as interim president of the Cardio & Vascular product category, there will
be no reduction to your annual base salary. The base salary reduction will
become effective upon the appointment of a president of the Cardio & Vascular
president and your return to your role of vice president of operations for the
Cardio & Vascular product category.


Secondly, Section 9.1 of your employment agreement contains certain conditions
regarding your eligibility to receive what is defined in your employment
agreement as the “Additional Payment 2018.” Section 9.1 provides that in order
for you to be eligible to receive the Additional Payment 2018, (i) you must
continue to be employed on June 2, 2018 (section 9.1.1), and (ii) you must not
have given notice of your intent to terminate your employment (section 9.1.2).
We understand that your current intent is to terminate your employment on or
after June 2, 2018, and we therefore waive the notice condition specified in
section 9.1.2. We have agreed, however, that your eligibility for the Additional
Payment 2018 continues to be subject to your continued employment through the
June 2, 2018 date.


With respect to the additional equity awarded to you in connection with your
service as interim president of the Cardio & Vascular product category, please
understand that those shares are earned each month in which you serve in that
role and that all shares earned will vest and become available to you on June 2,
2018, regardless of your employment status on that date.




 

harrisceoletter12517image4.gif [harrisceoletter12517image4.gif]

--------------------------------------------------------------------------------

harrisceoletter12517image1.gif [harrisceoletter12517image1.gif]
John Harris
December 5, 2017


John, I trust that this letter addresses your concerns and reflects our
understanding regarding the terms and conditions of your continued employment.


Sincerely,




/s/ Joseph W. Dziedzic
Joseph W. Dziedzic
President & Chief Executive Officer








Understood, acknowledged and agreed:






/s/ John Harris                     December 5, 2017
John Harris                        Date






Integer.net
 
2
 
 
pressreleasefootera07.jpg [pressreleasefootera07.jpg]